Exhibit 10.5


FOURTH AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT dated as of April 27,
2016 made by each direct and indirect subsidiary of DREW INDUSTRIES
INCORPORATED, a Delaware corporation (“Drew”), that becomes a party hereto as a
guarantor hereunder (each, a “Guarantor”), with and in favor of JPMORGAN CHASE
BANK, N.A., a national association, as agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 27, 2016 (as amended, supplemented, or modified from time to
time, the “Credit Agreement”) among Lippert Components, Inc., a Delaware
corporation (“Lippert”), each Foreign Borrower party thereto (collectively with
Lippert, the “Borrowers”), Drew, the financial institutions party thereto as
lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent.
Terms used herein as defined terms and not otherwise defined herein shall have
the meanings given thereto in the Credit Agreement. Reference is further made to
the Third Amended and Restated Subsidiary Guarantee Agreement dated as of
February 24, 2014, (as thereafter amended and supplemented from time to time,
the “Restated Subsidiary Guarantee”) between the Guarantors and the
Administrative Agent, which instrument the parties agree is being amended and
restated hereby in its entirety.
The Lenders have agreed to make Loans to the Borrowers upon the terms and
subject to the conditions specified in the Credit Agreement. The obligations of
the Lenders to make Loans are conditioned on, among other things, the execution
and delivery by each Guarantor hereunder of a guarantee agreement in the form
hereof.
The Lenders or any of them or their respective affiliates may also extend to the
Loan Parties or any of their respective Subsidiaries from time to time Banking
Services Obligations and IR/FX Hedging Obligations.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.01.    Definitions; Terms. References to this “Agreement” shall be to
this Fourth Amended and Restated Subsidiary Guarantee Agreement as amended,
supplemented, or otherwise modified from time to time. The term “Obligations”
shall mean, collectively, the Obligations (as defined in the Credit Agreement).
References to a “guarantor” shall include each Guarantor hereunder, the Company,
and any other Person that is a guarantor of any or all of the Obligations, and
references to a “guarantee” shall include this Agreement, the Company Guarantee
Agreement and any other guarantee of any or all of the Obligations by any other
Person. Notwithstanding the foregoing, “Obligations” shall exclude any Excluded
Swap Obligations.
Section 2.01.    Guarantee.
(a)    The Guarantors hereby, jointly and severally, unconditionally,
absolutely, and irrevocably guarantee, each as a primary obligor and not merely
as a surety, the due and punctual payment and performance in full of the
Obligations, in each case strictly in accordance with the terms thereof. In
furtherance of the foregoing and not in limitation of any other right that any
Secured Party may have at law or in equity against any Guarantor by virtue
hereof, the Guarantors jointly and severally agree that upon failure of the
Borrowers to pay any Obligations when and as the same shall become due, whether
at maturity, by acceleration, on one or more dates on which prepayment or
repayment is required, or otherwise, the Guarantors will, without any demand or
notice whatsoever, forthwith pay or cause to be paid to the Administrative Agent
or such other Secured Party as is designated thereby, in cash in immediately
available funds, an amount equal to the unpaid amount of such Obligations. Each
Guarantor further agrees that the Obligations guaranteed by it hereunder may be
increased in amount, extended or renewed, or otherwise amended or modified in
any respect, including, without limitation, as to principal, scheduled
repayment, prepayment, interest, fees, indemnification, compensation, and in any
other respect whatsoever, in whole or in part, without notice or further assent
from it, and that it will remain bound upon this guarantee in respect of such
Obligations as so increased, extended, renewed, amended or modified. Payments by
each Guarantor hereunder may be required on any number of occasions.
(b)    Each Guarantor waives presentation to, demand for payment from and
protest to the Borrowers or any other guarantor, and also waives notice of
acceptance of its guarantee and notice of protest for





--------------------------------------------------------------------------------





nonpayment. The obligations of each Guarantor hereunder shall not be affected by
(i) the failure of any Secured Party to assert any claim or demand or to enforce
any right or remedy against any Loan Party or any other Person under the
provisions of any Loan Document, any Banking Services document or any other
agreement or otherwise; (ii) any rescission, waiver, forbearance, compromise,
acceleration, amendment or modification of, or any release of any party from any
of the terms or provisions of, this Agreement, any other Loan Document or
Banking Services document, any Obligation or any other guarantee or any security
interest in respect of the Obligations (including, without limitation, in
respect of any other guarantor, or any Pledgor or Debtor as either such term may
be defined in any Security Document); (iii) any change in respect of any Loan
Party, including, without limitation, as a result of any merger, consolidation,
dissolution, liquidation, recapitalization, or other change of legal form or
status, whether or not permitted under the Loan Documents or any Banking
Services document; (iv) the release, exchange, waiver or foreclosure of any
security held by any Secured Party for any Obligations or the invalidity or
nonperfection of any security interest securing the Obligations or the guarantee
hereunder, or any other defect of any kind pertaining to any Obligations or any
guarantee or collateral security in respect thereof; (v) the failure of any
Secured Party to exercise any right or remedy in respect of any collateral
security for any Obligations or against any Loan Party, or against any other
guarantor of any Obligations; or (vi) the release or substitution of one or more
of the Borrowers or any guarantor; (vii) the failure of any Person to become a
Guarantor hereunder, whether or not required under the Credit Agreement or any
Banking Services document; or (viii) any other circumstance that might
otherwise, but for this specific agreement of each Guarantor to the contrary,
result in a discharge of or the exoneration of such Guarantor hereunder, other
than payment in full of the Obligations and termination of Commitments, it being
the intent of the parties hereto that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
(c)    Each Guarantor agrees that this guarantee constitutes a guarantee of
performance and of payment when due and not just of collection, that it is a
primary obligation of such Guarantor, and that such Guarantor waives any right
to require that any resort be had by any Secured Party to any security held for
this guarantee or for payment of any Obligations, or to any balance of any
deposit, account, or credit on the books of any Secured Party in favor of any
Loan Party, or to any other Person or property. To the fullest extent permitted
by law, each Guarantor hereby expressly waives any and all rights or defenses
arising by reason of (i) any “one action” or “anti-deficiency” law that would
otherwise prevent any Secured Party from bringing any action, including any
claim for a deficiency, or exercising any right or remedy (including any right
of set-off) against such Guarantor before or after the commencement or
completion of any foreclosure action or sale of collateral, whether judicially,
by exercise of power of sale or otherwise, or (ii) any other law that in any
other way would otherwise require any election of remedies by any Secured Party.
(d)    No demand hereunder or enforcement hereof against any Guarantor shall
require any demand or enforcement against any other Loan Party or any Subsidiary
thereof.
(e)    Each Guarantor agrees that it shall not make any payment on or in respect
of any Indebtedness permitted under Section 6.04(b) of the Credit Agreement (or
any Indebtedness permitted under Section 6.04(d) of the Credit Agreement which
renews, extends, substitutes, refinances or replaces  any such Indebtedness) or
any Guarantee in respect thereof, in each case unless such payment is permitted
under the Intercreditor Agreement and any other intercreditor agreement in
effect at any time relating to the Obligations.
Section 2.02.    No Impairment of Guarantee. The obligations of the Guarantors
hereunder shall remain absolute and unconditional and shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Obligations or of this guarantee (or any portion or
provision thereof or hereof) or otherwise. Without limiting the generality of
the foregoing, each Guarantor specifically agrees that it shall not be
discharged or exonerated, nor shall its obligations hereunder be limited or
otherwise affected by the failure of any Secured Party to exercise any right,
remedy, power, or privilege or to assert any claim or demand or to enforce any
remedy under any Loan Document or any Banking Services document or applicable
law, including, without limitation, any failure by any Secured Party to setoff
or release in whole or in part any balance of any deposit account or credit on
its books in favor of any Loan Party or any Subsidiary thereof, or by any
waiver,


2

--------------------------------------------------------------------------------





consent, extension, indulgence, modification, or other action or inaction in
respect of any thereof, or by any default, failure or delay, willful or
otherwise, in the performance of any Obligations, or by any other act or thing
or omission or delay to do any other act or thing, by any Person, that might in
any manner or to any extent vary the risk of such Guarantor or that might but
for the specific provisions hereof to the contrary otherwise operate as a
discharge or exoneration of such Guarantor, unless and until the Obligations are
fully, finally and indefeasibly paid in cash, the LC Exposure shall have been
reduced to zero and the Revolving Credit Commitments shall have been terminated.
Section 2.03.    Security; Waiver. Each of the Guarantors authorizes the
Administrative Agent, the Collateral Agent, and each of the other Secured
Parties to (i) take and hold security for the payment of this guarantee and/or
the Obligations and exchange, enforce, waive and release any such security, (ii)
apply such security and direct the order or manner of sale thereof as they in
their sole discretion may determine and (iii) release or substitute any one or
more endorsees, other guarantors or other obligors or any collateral. The
Administrative Agent, the Collateral Agent, and the other Secured Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or non judicial sales, or exercise any other right or remedy
available to them against the Borrowers or any Guarantor, or any security,
without affecting or impairing in any way the liability of the Guarantors
hereunder except to the extent that the Obligations have been fully, finally and
indefeasibly paid in cash. Each of the Guarantors waives any defense arising out
of any such election even though such election operates to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrowers or any other Guarantor, as the case may be,
or any security.
Section 2.04.    Continuation and Reinstatement, etc. The Guarantors jointly and
severally agree that the guarantee hereunder shall continue to be effective or
shall be reinstated, as the case may be, if at any time payment, or any part
thereof, in respect of any Obligation is rescinded or must otherwise be restored
by any Secured Party upon the bankruptcy or reorganization of any Loan Party or
any Subsidiary thereof, or otherwise.
Section 2.05.    Subrogation. The Guarantors jointly and severally agree that
throughout the period referred to in clause (ii) of Section 4.02(a) hereof no
Guarantor shall (i) exercise, and each hereby waives, any rights against the
Borrowers and any other guarantor arising as a result of payment by such
Guarantor hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, (ii) prove any claim in competition with any Secured
Party in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceeding of any nature, or (iii) have any benefit of or
any right to participate in any collateral security that may be held by any
Secured Party for the Obligations.
Section 2.06.    Subordination. The payment of any amounts due with respect to
any indebtedness of any Loan Party now or hereafter owed to any Guarantor
(including, without limitation, any such indebtedness arising by way of
subrogation, reimbursement, restitution, contribution or otherwise in respect of
performance by such Guarantor hereunder) is hereby subordinated to the prior
full, final, and indefeasible payment in cash of all Obligations; provided that
payment thereof shall be permitted at any time that no Event of Default has
occurred and is continuing. If, notwithstanding the foregoing sentence, any
Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness, such amounts shall be collected, enforced and received by such
Guarantor as trustee for the Secured Parties and be paid over to the
Administrative Agent on account of and to be applied against the Obligations,
without affecting in any manner the liability of such Guarantor under the other
provisions of this Agreement.
Section 2.07.    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Secured Parties, the obligations of the Borrowers
under the Credit Agreement may be declared to be forthwith due and payable as
provided in Article VII of the Credit Agreement (and shall be deemed to have
become automatically due and payable in the circumstances provided in clause (h)
or (i) of said Article VII) for purposes of the guarantee hereunder
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations’ being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrowers) shall forthwith
become due and payable by the Guarantors for purposes hereof. The Guarantors
further jointly and severally agree that, as between the Guarantors


3

--------------------------------------------------------------------------------





and the Secured Parties, the obligations of the Borrowers under any Banking
Services document may be declared to be forthwith due and payable as provided
therein.
Section 2.08.    Payment. Each Guarantor hereby agrees that any Secured Party,
at its sole option, in the event of a dispute by such Guarantor in the payment
of any moneys due hereunder, shall have the right to proceed under New York CPLR
Section 3213.
Section 2.09.    Continuing Guarantee. The guarantee hereunder is a continuing
guarantee, and shall apply to all Obligations whenever arising.
Section 2.10.    Rights of Contribution. The Guarantors hereby agree, as among
themselves, that if any Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Guarantor of any Obligations,
each other Guarantor shall, on demand of such Excess Funding Guarantor, pay to
such Excess Funding Guarantor an amount equal to such Guarantor’s Pro Rata Share
(as defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Obligations; provided,
however, that the payment obligation of a Guarantor to any Excess Funding
Guarantor under this Section 2.10 shall be subordinate and subject in right of
payment to the Obligations in accordance with Section 2.06 hereof. For purposes
of this Section 2.10, (i) “Excess Funding Guarantor” shall mean, in respect of
any Obligations, a Guarantor that has paid an amount in excess of its Pro Rata
Share of such Obligations, (ii) “Excess Payment” shall mean, in respect of any
Obligations, the amount paid by an Excess Funding Guarantor in excess of its Pro
Rata Share of such Obligations and (iii) “Pro Rata Share” shall mean, for any
Guarantor, the fraction the numerator of which is (x) the amount by which the
aggregate fair saleable value of all properties of such Guarantor (excluding any
shares of stock of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been guaranteed
by such Guarantor) and the denominator of which is (y) the amount by which the
aggregate fair saleable value of all properties of all of the Guarantors exceeds
the amount of all the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of all the Guarantors, determined (A) with respect to any
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Guarantor, as of the date such Guarantor becomes a
Guarantor.
Section 2.11    General Limitations on Guarantee.
(a)    In any action or proceeding involving any state corporate law, or any
state or Federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
Section 2.01 hereof would otherwise, taking into account the provisions of
Section 2.10 hereof, be held or determined to be void, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under said Section 2.01, then, notwithstanding any other
provision hereof to the contrary, the amount of such liability shall, without
any further action by such Guarantor, any Secured Party, or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
(b)    Without limiting Section 2.11(a), each Qualified ECP Guarantor (as
hereinafter defined) hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party to honor all of its
obligations under this Guarantee in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 2.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.11 or otherwise
under this Guarantee or the Company Guarantee voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 2.11 shall remain in full force and effect until a discharge of the
Obligations. Each Qualified ECP Guarantor intends that this Section 2.11
constitute, and this Section 2.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section la(18)(A)(v)(1) of the Commodity Exchange Act. “Qualified
ECP


4

--------------------------------------------------------------------------------





Guarantor” means, in respect of any Swap Obligation, each Guarantor that has
total assets exceeding $10,000,000 at the time the relevant Guarantee or grant
of the relevant security interest becomes or would become effective with respect
to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(11) of the Commodity Exchange Act.
Section 2.12.    Other Guarantors. This Agreement shall remain the
unconditional, absolute, and irrevocable obligation of each Guarantor signatory
hereto regardless of whether any other Person (i) becomes a party hereto
obligated as a Guarantor hereunder or otherwise as a guarantor in respect of the
Obligations (whether or not the Credit Agreement or any Banking Services
document requires that such Person be or become a Guarantor) or (ii) fails to
become or ceases to be a party hereto or otherwise fails to become or ceases to
be a Guarantor of the Obligations (whether or not the Credit Agreement or any
Banking Services document requires that such Person be or become a Guarantor).
Section 2.13.    Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Borrowers, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that no Secured Party has or
will have any duty to advise any of the Guarantors of information regarding such
circumstances or risks.
Section 2.14    Termination. Subject to Section 2.04 hereof, the guarantee
granted hereunder shall terminate automatically without any additional action by
any party hereto when all of the Obligations have been fully, finally and
indefeasibly paid and performed, the Revolving Credit Exposure of each Lender
shall be zero, the LC Exposure shall be zero, the Revolving Credit Commitment of
each Lender shall have terminated, and there are no further Banking Service
Obligations.
Section 3.01. Representation and Warranties. Each Guarantor represents and
warrants that all representations and warranties relating to it in the Credit
Agreement are true and correct.
Section 4.01. Amendment; Waiver. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Guarantor therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent with the written consent of the Required Lenders. Any such
waiver, consent or approval shall be effective only in the specific instance and
for the purpose for which given. No notice to or demand on any Guarantor in any
case shall entitle any Guarantor to any other or further notice or demand in the
same, similar or other circumstances. No waiver by any Secured Party of any
breach or default of or by any Guarantor under this Agreement shall be deemed a
waiver of any other previous breach or default or any thereafter occurring.
Section 4.02. Survival; Severability.
(a)    All covenants, agreements, representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document (i) shall be considered to have been relied upon by the Lenders and the
other Secured Parties and shall survive the making by the Lenders of the Loans,
and the execution and delivery to the Lenders of any Notes evidencing such
Loans, regardless of any investigation made by the Secured Parties or on their
behalf, and (ii) shall continue in full force and effect as long as any of the
Obligations is outstanding and unpaid or the LC Exposure does not equal zero and
as long as the Revolving Credit Commitments and the Banking Services documents
have not been terminated.
(b)    Any provision of this Agreement that is illegal, invalid or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such illegality, invalidity or unenforceability without invalidating the
remaining provisions hereof or affecting the legality, validity or
enforceability of such provisions in any other jurisdiction. The parties hereto
agree to negotiate in good faith to replace any illegal, invalid


5

--------------------------------------------------------------------------------





or unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.
Section 4.03. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Loan Party that are contained in this Agreement shall
bind and inure to the benefit of each party hereto and their respective
successors and assigns. No Loan Party may assign or transfer any of its rights
or obligations hereunder except as expressly contemplated by this Agreement or
the other Loan Documents or any Banking Services document (and any such
attempted assignment shall be void).
Section 4.04. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CHOICE OF OR CONFLICT OF LAW PRINCIPLES.
Section 4.05. Headings; Interpretation. The Article and Section headings in this
Agreement are for convenience only and shall not affect the construction hereof.
The rules of interpretation of Section 1.03 of the Credit Agreement shall apply
to this Agreement.
Section 4.06. Notices. Notices, consents and other communications provided for
herein shall (except as otherwise expressly permitted herein) be in writing and
given as provided in Section 9.01 of the Credit Agreement. Communications and
notices to any Guarantor shall be given to it at its address set forth in
Schedule A hereto.
Section 4.07. Counterparts; Additional Guarantors.
(a)    This Agreement may be executed in separate counterparts (telecopy of any
executed counterpart having the same effect as manual delivery thereof), each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one Agreement.
(b)    Upon execution and delivery after the date hereof by the Administrative
Agent and a Subsidiary of the Company of an instrument in form and substance
satisfactory to the Administrative Agent, such Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of such instrument shall not
require the consent of any Guarantor hereunder. The rights and obligations of
each Guarantor hereunder shall remain in full force and effect notwithstanding
the addition of, or the failure to add, any new Guarantor as a party hereto, in
each case whether or not required under the Credit Agreement.
Section 4.08. Right of Setoff. Each Guarantor hereby agrees that if an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Guarantor against any of and all the obligations of
such Guarantor now or hereafter existing under this Agreement or any other Loan
Document or any Banking Services document held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document or Banking Services document and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have.
Section 4.09. Jurisdiction; Consent to Service of Process.
(a)    Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of


6

--------------------------------------------------------------------------------





any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement
against any Guarantor or its properties in the courts of any jurisdiction.
(b)    Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.06. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 4.10. WAIVER OF JURY TRIAL; WAIVER OF SPECIAL DAMAGES. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
EACH GUARANTOR WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
ANY OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY LENDER OR ISSUING BANK IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Subsidiary Guarantee Agreement to be duly executed and delivered by
their respective officers or representatives as of the day and year first above
written.
DREW INDUSTRIES INCORPORATED




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




LIPPERT COMPONENTS, INC.




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




DSI ACQUISITION CORP.




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




INNOVATIVE DESIGN SOLUTIONS, INC.




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




KINRO TEXAS, INC.




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




KM REALTY, LLC




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




8

--------------------------------------------------------------------------------







KM REALTY II, LLC




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




LIPPERT COMPONENTS MANUFACTURING, INC.




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY, LLC




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY II, LLC




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY III, LLC




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY IV, LLC




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY V, LLC




By: _________________________________    
Name: David M. Smith


9

--------------------------------------------------------------------------------





Title: Chief Financial Officer




LMC REALTY VI, LLC




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY VII, LLC




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY VIII, LLC




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY IX, LLC




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




ZIEMAN MANUFACTURING COMPANY




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




LIPPERT COMPONENTS INTERNATIONAL SALES, INC.




By: _________________________________    
Name: David M. Smith
Title: Chief Financial Officer




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




10

--------------------------------------------------------------------------------







By: _________________________________
Name:
Title:


11